Citation Nr: 0911046	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1962.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to service connection for 
PTSD.   

During the pending appeal, the Veteran moved and the appeal 
is under the jurisdiction of the Boise, Idaho RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In light of the Veteran's contentions essentially asserting a 
claim of service connection for a psychiatric disorder due to 
his experiences during his period of service, the Board finds 
that he is seeking entitlement to service connection for a 
psychiatric disorder to include PTSD.  Further development is 
needed prior to appellate review.

With his claim, the Veteran stated that he had received 
treatment from Kaiser Permanente and was going to submit 
records.  Although he has previously been requested to send 
pertinent medical records, he has not done so.  As the claim 
is being remanded, he should again be requested to submit 
that pertinent evidence or provide a release of information 
authorization.   

With respect to stressors, the Veteran contends that while 
stationed in Thailand, he was on a recovery team that was 
responsible for retrieving vital aircraft, aircraft 
components and surviving and non-surviving members of downed 
aircraft.  On one occasion, he was at the airfield when the 
body of a Lieutenant that he knew quite well was taken off 
the recovery helicopter, and he was part of a recovery team 
that went into the jungle for retrieval of the crashed plane.  

He recalled that the pilot's helmet had the back of it blown 
out and later learned that the ejection seat had a part 
incorrectly installed, so when the pilot ejected, it exploded 
behind his head instead of firing the rocket motor in the 
ejection system.  In the PTSD questionnaire, the Veteran did 
not furnish the date of the event, which was part of a 
campaign named Operation Air Cobra.  He stated the location 
was north of Udorn, Thailand, on the Mekong River.  He unable 
to provide the name of the pilot and was attempting to find 
it.

However, in April 2007, the Veteran submitted a few pages of 
a Marine Attack Squadron 332 Unit Book which included a page 
dedicating the Unit Book to a First Lieutenant who lost his 
life on April 23, 1962, while flying as a member of Marine 
Attack Squadron Three Thirty Two.  He identified this man as 
the pilot "that we had to recover his body and plane" on 
which his stressor is based.  

The Unit Book indicates that in late April part of the 
squadron had played a role in operation "Air Cobra," and in 
May 16 VMA-332 landed her aircraft and men in Thailand, at 
Udorn, 35 miles south of Vientiane and the Laotian border.  
The Veteran's personnel records place him in Tahkli, 
Thailand, in April 1962 and in Udorn, Thailand in May 1962.  
Additional information for verification of this stressor 
should be requested from the United States Army and Joint 
Services Records Research Center.   

The Veteran also related that the memory of the dead pilot in 
Thailand had diminished over time, until the death of his son 
in Iraq as a Blackhawk Pilot had brought back the memory and 
caused his symptoms to emerge on a higher level.  His wife 
wrote that the events of their son's death had compounded the 
memory of the day and death of the Lieutenant in Thailand.  

Based on the lay statements from the Veteran and his wife 
regarding continuity of symptoms capable of lay observation 
since service, the Veteran should be provided a VA 
examination to determine the etiology of any psychiatric 
disorder currently shown, if any.    

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit 
records from Kaiser Permanente or provide 
a release of information authorization 
form if he wishes VA to request the 
records.  Notify him that if he has 
received mental health care from other 
medical providers he should also provide 
those records or a release of information 
authorization.  

2.  Based on the specific identifying 
information regarding the name and date of 
the death of a pilot on which the Veteran 
bases his claimed stressor, a request 
should be sent to the United States Army 
and Joint Services Records Research Center 
to (a) obtain the Veteran's unit history 
and operation reports in April and May 
1962 in Thailand to include SEATO Exercise 
Air Cobra and/or Operation Air Cobra in 
April 1962, and (b) obtain additional 
information regarding the location and 
circumstances of the identified pilot's 
death on April 23, 1962, in an attempt to 
corroborate the Veteran's claimed 
stressor.  As shown by his personnel 
records, he was assigned to VMA-332, MAG-
12, 1st MAW.  

3.  Schedule an examination to assess the 
nature and etiology of the Veteran's 
psychiatric complaints.  The claims file 
must be made available to and be reviewed 
by the examiner, who should diagnose all 
psychiatric disabilities found to be 
present.  The examiner should thereafter 
opine whether it is at least as likely as 
not (50 percent or greater probability) 
that any psychiatric disorder found is 
related to or had its onset during 
service.  

In offering his opinion, the examiner 
should acknowledge and discuss the lay 
evidence of a continuity of symptoms.  If 
the examiner diagnoses the Veteran as 
having PTSD, the examiner should specify 
the stressor(s) on which the PTSD 
diagnosis is based.  A clear rationale for 
all opinions should be set forth in a 
legible report.  

4.  Then, readjudicate the Veteran's claim 
on appeal.  If action remains adverse, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

